EXHIBIT 10.4
(INTERPHASE LOGO) [c78860p7886000.jpg]
[THIS AGREEMENT IS SUBJECT TO ARBITRATION]
AMENDED AND RESTATED EMPLOYMENT,
CONFIDENTIALITY, AND NON-COMPETITION AGREEMENT
THIS AGREEMENT dated and effective as of the 30th day of December, 2008 by and
between Interphase Corporation, a Texas corporation (the “Company”), and James
W. Gragg, “Executive.” The Company’s principal place of business is located at
2901 North Dallas Parkway, Suite 200, Plano, TX 75093.
WHEREAS, the Company and Executive are parties to that certain Employment,
Confidentiality, and Non-Competition Agreement dated November 1, 2004, which
sets forth the terms and conditions of the Executive’s employment with the
Company; and
WHEREAS, the Company and Executive desire to amend and restate such agreement on
the terms and conditions set forth herein in a manner intended to take into
account the provisions of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”);
NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants and
promises hereinafter contained, do hereby agree as follows:
Background Statement
The Company enables rapid platform design and integration for the global voice
and data communications markets through custom and off-the-shelf communications
equipment, embedded software development suites, and systems integration and
consulting services for telecom and enterprise networks. Executive desires to
continue to be employed by the Company. The Company desires to continue to
employ Executive under the terms and conditions of this Agreement.
This Agreement sets forth the terms of Executive’s employment. The parties agree
that this Agreement is supported by valuable consideration, that mutual promises
and obligations have been undertaken by the parties to it, and that the
agreement is entered into voluntarily by the parties.
Statement of Agreement

1.  
Duties. Executive shall devote Executive’s best efforts to the business of the
Company. Executive shall perform such duties and responsibilities customary to
the position of Vice President of Operations & Fulfillment, including those
described on Exhibit A to this Agreement. Executive shall also perform those
duties assigned by the Company from time to time.

 

Page 1



--------------------------------------------------------------------------------



 



2.  
Terms. The “initial term” of employment under this Agreement, as amended and
restated, shall terminate on May 1, 2009, the end of the current term of this
Agreement. The initial term of this amended and restated Agreement shall
automatically renew for successive six (6) month periods, referred to as
“successor terms,” unless either party gives thirty (30) days written notice of
its intention not to renew prior to the expiration of the initial or any
successor term or Executive is terminated for Cause (as described in Paragraph
3(c) of This Agreement).
  3.  
Terminable For Cause or on Account of Death or Disability. This Agreement may be
terminated by the Company prior to the expiration of the initial term or any
successor term as follows:

  (a)  
Due to the death of Executive;
    (b)  
Due to a physical or mental disability which prevents Executive from performing
the essential functions of his full duties for a period of ninety
(90) consecutive days during the term of this Agreement, as determined in good
faith by a physician reasonably acceptable to the Company; or,
    (c)  
For Cause, which is (i) fraud, misappropriation, embezzlement, dishonesty, or
other act of material misconduct against the Company or any affiliate of the
Company; (ii) failure to perform specific and lawful directives of Executive’s
superiors; (iii) violation of any rules or regulations of any governmental or
regulatory body, which is materially injurious to the financial condition of the
Company; (iv) conviction of or plea of guilty or nolo contendere to a felony;
(v) violation of the provisions of Paragraphs 8, 9, 10, 11, 13, or 16; or,
(vi) substantial failure to perform the duties and responsibilities of Executive
under this Agreement.

   
In the event of termination under this Paragraph 3, Executive shall be entitled
only to Executive’s base salary earned through the date of termination paid in
accordance with the Company’s normal payroll practices. No accrued but unpaid
bonuses or commissions shall be due to Executive.
  4.  
Termination Without Cause or Nonrenewal.

  (a)  
In the event (i) the Company gives Executive thirty (30) days written notice of
its intention not renew a term of this Agreement, pursuant to the provisions of
Paragraph 2 and at the time the term of this Agreement expires as a result of
such notice, Executive is willing and able to execute a new agreement containing
terms and conditions substantially similar to those in this Agreement and to
continue to provide services to the Company substantially similar to the
services provided at the time the term expires or (ii) Executive is terminated
during a term of this Agreement without Cause, the Executive shall receive
(A) the balance of base salary due under this Agreement for the balance of its
term on the regular pay dates of the Company (the “Remaining Term Payments”) and
thereafter, (B) subject to the Executive’s execution of a general release of
claims and

 

Page 2



--------------------------------------------------------------------------------



 



     
covenant not to sue in a form acceptable to the company (the “Release”),
severance pay based on Executive’s monthly base salary at the time of
termination in an amount equal to six (6) months of such monthly base salary,
payable in bi-weekly installments in accordance with the Company’s normal
payroll practices (the “Severance Payments”). In addition, if Executive is
eligible for Severance Payments and has executed a Release, and in connection
with Executive’s termination of employment Executive is eligible for and timely
elects to continue Executive’s coverage under the Company’s group health plan
pursuant to Section 4980B of the Internal Revenue Code of 1986, as amended (the
“Code”) and Section 601 et.esq. of the Employee Retirement Income Security Act
of 1974, as amended (“COBRA Coverage”), the Company will pay the individual
premium cost for COBRA Coverage for Executive for the period during which
Executive is receiving Remaining Term Payments and Severance Payments or such
shorter period during which Executive continues to be eligible for COBRA
Coverage.
    (b)  
The Company shall begin payment of the Severance Payments on the first regularly
scheduled payroll date of the Company occurring after completion of the
Remaining Term payments, if any, provided Executive has executed and delivered
the Release to the Company prior to such date (and not revoked the Release
during the applicable revocation period). Notwithstanding any provision in the
preceding sentence to the contrary, if the Severance Payments would be
considered “non-qualified deferred compensation” under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), the payment of Severance
Payments shall commence on the first regularly scheduled payroll date of the
Company following the later of (i) sixty (60) days following Executive’s date of
termination or (ii) completion of the Remaining Term Payments; provided
Executive has executed and delivered the Release to the Company prior to such
date (and not revoked the Release during the applicable revocation period). The
form of the Release will be provided to the Executive not later than five
(5) days following Executive’s date of termination.
    (c)  
No accrued but unpaid bonuses or commissions shall be due to Executive under
this Paragraph 4. No other severance payment or benefits shall be due Executive
other than those provided for under this Agreement. Notwithstanding anything
stated herein to the contrary, in the event Executive becomes employed during
the period in which the Executive is eligible to receive post-employment
payments under this Paragraph 4, Executive shall notify the Company of such
employment within ten (10) days following the employment commencement date and
any amounts received by Executive in the form of compensation, salary, or other
payments as a result of such employment shall reduce any remaining Severance
Payments or other amounts or liability owed by the Company to the Executive
under this Paragraph 4.

 

Page 3



--------------------------------------------------------------------------------



 



5.  
Compensation. Employer shall pay and provide benefits to Executive according to
the provisions of Executive’s compensation plan described in the attached
Exhibit B. Executive’s compensation plan shall be reviewed on a periodic basis.
The Company reserves the right, and Executive hereby authorizes Company, to make
deductions from Executive’s pay or bonuses to satisfy any outstanding
obligations of Executive to the Company. The Company may offset against the
final payment of wages or bonuses owed to Executive any amounts due the Company
from Executive; provided, however, no such offset shall be made against any
amount in excess of $5,000 that is considered to be “non-qualified deferred
compensation” under Section 409A of the Code.
  6.  
Changes in Position, Location, or Compensation. If the Company transfers,
promotes, or reassigns Executive to another position or geographic area, or both
parties agree to a change in compensation or benefits during a term of this
Agreement or upon the renewal of a term of this Agreement, an updated employment
agreement may be substituted by agreement of the parties but is not required.
Mutually-agreeable changes in compensation or benefits shall be effected by
amendment to and incorporation of a modified Exhibit B, initialed by the parties
or their authorized representative. All provisions, promises, terms or
conditions not modified by an amendment of Exhibits A — C shall remain in effect
and shall not be deemed revoked or modified beyond the changes set forth in one
or more amended Exhibits. Notwithstanding the preceding, any changes or
amendments to this Agreement shall be consistent with the provisions of
Sections 20 and 21 hereof.
  7.  
Executive Representation/Warranty. Executive represents that Executive is not a
party to any agreement with a third party, or limited by a court order,
containing a non-competition provision or other restriction which would preclude
Executive’s employment with Company or any of the services which Executive will
provide on the Company’s behalf.
  8.  
Duty of Loyalty. Executive acknowledges the common law duties of reasonable
care, loyalty, and honesty which arise out of the principal/agent relationship
of the parties. While employed and thereafter for whatever term the law may
impose, Executive shall not engage in any activity to the detriment of the
Company. By way of illustration and not as a limitation, Executive shall not
discuss with any customer or potential customer of the Company any plans by
Executive or any other Executives of the Company to leave the employment of the
Company and compete with the Company.
  9.  
Company Documents. Executive agrees and acknowledges that Executive holds as the
Company’s property all memoranda, books, papers, letters, and other data,
including duplicates, relating to the Company’s business and affairs (“Company
Documents”). This includes Company Documents created or used by Executive or
otherwise coming into Executive’s possession in connection with the performance
of Executive’s job duties. All Company Documents in the possession, custody, or
control of Executive shall be returned to the Company at the time of termination
of employment.

 

Page 4



--------------------------------------------------------------------------------



 



Confidential Information and Non-Competition

10.  
In exchange for the mutual promises and obligations contained in this Agreement,
and contemporaneous with its execution or soon thereafter, Employer promises to
deliver to Executive or permit Executive to acquire, be exposed to, and/or have
access to material, data, and information of the Company and/or its customers or
clients that is confidential, proprietary and/or a trade secret (“Confidential
Information”). At all times, both during and after the termination of
employment, the Executive shall keep and retain in confidence and shall not
disclose, except as required in the course of the Executive’s employment with
the Company, to any person, firm or corporation, or use for the Executive’s own
purposes, any Confidential Information. For the purposes of this Paragraph, such
information shall include, but is not limited to:

  (a)  
The Company’s standard operating procedures, processes, formulae, know-how,
scientific, technical, or product information, whether patentable or not, which
is of value to the Company and not generally known by the Company’s competitors;
    (b)  
All confidential information obtained from third parties and customers
concerning their products, business, or equipment specifications;
    (c)  
Confidential business information of the Company, including, but not limited to,
marketing and business plans, strategies, projections, business opportunities,
client identities or lists, sales and cost information, internal financial
statements or reports, profit, loss, or margin information, customer price
information; and,
    (d)  
Other information designated by the Company or deemed by law to be confidential
information.

11.  
Non-Competition. In consideration of the mutual promises contained in this
Agreement, the sufficiency of which is acknowledged by the parties, Executive
agrees that during the term of his employment and for a period of twelve
(12) calendar months after termination of employment from the Company (whether
voluntary or involuntary), Executive shall not, directly or indirectly, either
as principal, agent, manager, employee, partner, shareholder, director, officer,
consultant or otherwise:

  (a)  
Become associated or affiliated with, employed by, or financially interested in
any business operation which competes in the business currently engaged in by
Company. (The phrase “business currently engaged in by the Company” includes,
but is not limited to, the type of activities in which the Company was engaged
during Executive’s tenure, such as designs and delivers high performance
connectivity adapters for computer and telecommunication networks.)
    (b)  
Solicit or attempt to solicit the business or patronage of any person, firm,
corporation, partnership, association, department of government or other entity
with whom the Company has had any contact during a period of twelve
(12) calendar months preceding the date of this Agreement (“Customers”), or
otherwise induce such Customers to reduce, terminate, restrict or otherwise
alter business relationships with the Company in any fashion; or,
    (c)  
In any way solicit or attempt to solicit the business or patronage of any
Customers.

 

Page 5



--------------------------------------------------------------------------------



 



  (d)  
The parties intend the above restrictions on competition to be completely
severable and independent, and any invalidity or unenforceability of any one or
more such restrictions shall not render invalid or unenforceable any one or more
restrictions.

12.  
Limitations on Scope. In recognition of the broad geographic scope of the
Company’s business and the ease of competing with the Company in any part of the
United States, the restrictions on competition set forth herein are intended to
cover the following geographic areas:

  (a)  
The geographic territory identified on the attached Exhibit C;
    (b)  
The cities containing a facility or operation owned or managed by the Company;
and,
    (c)  
A fifty (50) mile radius outside the boundary limits of each such city.

   
The parties intend the above geographical areas to be completely severable and
independent, and any invalidity or unenforceability of this Agreement with
respect to any one area shall not render this Agreement unenforceable as applied
to any one or more of the other areas.
  13.  
Non-Solicitation of Employees. During employment and for a period of twelve
(12) months after termination, Executive agrees not to hire, employ, solicit,
divert, recruit, or attempt to induce, directly or indirectly, any existing or
future employee of the Company to leave their position with the Company or to
become associated with a competing business.

Remedies for Breach

14.  
Company’s Right to Obtain an Injunction. Executive acknowledges that the Company
will have no adequate means of protecting its rights under Paragraphs 10, 11,
12, or 13 of this Agreement other than be securing an injunction (a court order
prohibiting the Executive from violating the Agreement). Accordingly, the
Executive agrees that the Company is entitled to enforce this Agreement by
obtaining a temporary, preliminary, and permanent injunction and any other
appropriate equitable relief. Executive acknowledges that the Company’s recovery
of damages will not be an adequate means to redress a breach of this Agreement.
Nothing contained in this Paragraph, however, shall prohibit the Company from
pursuing any remedies in addition to injunctive relief, including recovery of
damages. Executive expressly acknowledges that the Company has sole discretion
regarding whether to seek a remedy for breaches of Paragraphs 10, 11, 12, or 13
in a court of competent jurisdiction or by arbitration procedures outlined in
Paragraph 15.

 

Page 6



--------------------------------------------------------------------------------



 



15.  
Arbitration. Executive and the Company agree that any unresolved dispute or
controversy involving a claim for monetary damages and/or declaratory or
injunctive relief arising under or in connection with this Agreement shall be
settled exclusively by arbitration, conducted before a single arbitrator in
Dallas, Texas, according to the rules of the American Arbitration Association
then in effect. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction. The direct expense of any arbitration proceeding shall be
borne by the Company. Notwithstanding the foregoing, nothing in this Paragraph
is intended to subject a claim by either party arising under Paragraphs 10, 11,
12, or 13 to mandatory arbitration. Any claim arising under Paragraphs 10, 11,
12, or 13 shall be litigated in the courts of the relevant jurisdiction and
venue.

Inventions and Discoveries

16.  
Discoveries, Inventions, & Copyrights. Executive shall disclose promptly to the
Company any and all conceptions and ideas for inventions, improvements, and
valuable discoveries, whether patentable or not, which are conceived or made by
the Executive, solely or jointly, during Executive’s term of employment and
which pertain to the business activities of the Company. Executive hereby
assigns and agrees to assign all his interest therein to the Company or to its
nominee. Whenever requested to do so by the Company, Executive shall execute any
and all applications, assignments, or other instruments which the Company shall
deem necessary to apply for and obtain Letters of Patent of the United States or
any foreign country or to otherwise protect the Company’s interest therein.

General Provisions

17.  
Condition to Seeking Subsequent Employment. Executive agrees to show a copy of
this Agreement to any Competitor with whom Executive interviews during the
Executive’s employment with the Company or with whom the Executive interviews
within twelve (12) months following the effective date of the termination of the
Executive’s employment with the Company.
  18.  
Attorneys’ Fees. If any party shall obtain a final judgment of a court of
competent jurisdiction, subject to no further appeal, pursuant to which any
other party shall be determined to have breached its obligations hereunder or
made any misrepresentations, such prevailing party shall be entitled to recover,
in addition to any award of damages, reasonable attorneys’ fees, costs, and
expenses incurred by such party in obtaining such judgment.
  19.  
Non-Disparagement and Confidentiality. Except as may be required by law or as
consented to in writing by an authorized officer or agent of the Company,
Executive agrees not to make any statements whatsoever, directly or indirectly,
written or oral, which could reasonably become public, which could be
interpreted as embarrassing, disparaging, prejudicial, or in any way detrimental
or inimical to the interests of the Company. Furthermore, Executive agrees to
hold confidential and not to disclose, make public, or to communicate orally or
in writing to any person or entity (other than Executive’s significant other and
immediate family), directly or indirectly, the terms of this Agreement or any
matters set forth herein, except only: (a) as may be compelled by court orders;
(b) as may be necessary to enforce the terms of this Agreement; (c) to legal,
accounting, and financial advisors; (d) as may be necessary in connection with
the application for or obtaining loans or credit; (e) as may be necessary to
comply with applicable laws and government regulations; or, (f) as may be
necessary or desirable in obtaining future employment.

 

Page 7



--------------------------------------------------------------------------------



 



20.  
Additional Termination Provisions.

  (a)  
Separation from Service. Notwithstanding anything to the contrary in this
Agreement, with respect to the Severance Payments or any other amounts payable
to Executive under this Agreement in connection with a termination of
Executive’s employment that would be considered “non-qualified deferred
compensation” under Section 409A of the Code, in no event shall a termination of
employment be considered to have occurred under this Agreement unless such
termination constitutes Executive’s “separation from service” with the Company
as such term is defined in Treasury Regulation Section 1.409A-1(h) and any
successor provision thereto (“Separation from Service”).
    (b)  
Section 409A Compliance. Notwithstanding anything contained in this Agreement to
the Contrary, to the maximum extent permitted by applicable law, the Remaining
Term Payments and the Severance Payments payable to Executive pursuant to
Paragraph 4 shall be made in reliance upon Treasury
Regulation Section 1.409A-1(b)(9)(iii) (relating to separation pay plans) or
Treasury Regulation Section 1.409A-1(b)(4) (relating to short-term deferrals).
However, to the extent any such payments are treated as “non-qualified deferred
compensation” subject to Section 409A of the Code, and if Executive is deemed at
the time of his Separation from Service to be a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code, then to the extent delayed
commencement of any portion of the benefits to which Executive is entitled under
this Agreement is required in order to avoid a prohibited payment under Section
409A(a)(2)(B)(i) of the Code, such portion of Executive’s termination benefits
shall not be provided to Executive prior to the earlier of (i) the expiration of
the six-month period measured from the date of Executive’s Separation from
Service or (ii) the date of Executive’s death. Upon the earlier of such dates,
all payments deferred pursuant to this Paragraph 20(b) shall be paid in a lump
sum to Executive. The determination of whether Executive is a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of
his Separation from Service shall made by the Company in accordance with the
terms of Section 409A of the Code and applicable guidance thereunder (including
without limitation Treasury Regulation Section 1.409A-1(i) and any successor
provision thereto).

21.  
Section 409A; Separate Payments. This Agreement is intended to be written,
administered, interpreted and construed in a manner such that no payment or
benefits provided under the Agreement become subject to (a) the gross income
inclusion set forth within Section 409A(a)(1)(A) of the Code or (b) the interest
and additional tax set forth within Section 409A(a)(1)(B) of the Code
(collectively, “Section 409A Penalties”), including, where appropriate, the
construction of defined terms to have meanings that would not cause the
imposition of Section 409A Penalties. In no event shall the Company be required
to provide a tax gross-up payment to Executive or otherwise reimburse Executive
with respect to Section 409A Penalties. For purposes of Section 409A of the Code
(including, without limitation, for purposes of Treasury Regulation Section
1.409A-2(b)(2)(iii)), each payment that Executive may be eligible to receive
under this Agreement shall be treated as a separate and distinct payment and
shall not collectively be treated as a single payment. Executive acknowledges
and understands that neither the Company nor any employee or agent of the
Company has provided Executive any tax advice regarding this Agreement or
amounts payable under this Agreement and that the Company has urged Executive to
seek advice from Executive’s own tax advisor regarding the tax consequences of
this Agreement to Executive.

 

Page 8



--------------------------------------------------------------------------------



 



22.  
Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Company, its subsidiaries, affiliates, successors, and assigns.
  23.  
Nonwaiver. Any waiver by the Company of a breach of any provision of this
Agreement must be in writing and signed by the Company to be effective. Any
waiver by the Company of a breach of any provision of this Agreement shall not
operate or be construed as a waiver by the Company of any different or
subsequent breach of this Agreement by Executive.
  24.  
Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Texas, without giving effect to the
conflict of laws provisions thereof.
  25.  
Forum Selection Clause. Any and all causes of action for equitable relief
relating to the enforcement of this Agreement and not otherwise subject to the
mandatory arbitration provisions of Paragraph 15 may, in the Employer’s sole
discretion, be brought in the United States District Court for the Northern
District of Texas or the Dallas County District of the Texas State Courts. The
parties agree that the provisions of this Paragraph benefit both Employer and
Executive. Any and all causes of action by and between Employer and Executive
can be quickly and efficiently resolved in the agreed-upon forum, which will not
unduly burden either Employer or Executive, and which will substantially aid
Employer and Executive in providing the opportunity for uniform treatment with
respect to any issues relating to the covenants contained in this Agreement.
  26.  
Entire Agreement; Amendment. This Agreement represents the entire agreement
between the Company and the Executive with respect to the subject matter hereof,
supersedes all prior agreements dealing with the same subject matter. This
Agreement may be amended at any time by the mutual consent of the parties
hereto, with any such amendment to be invalid unless in writing, signed by the
Company and Executive; provided that any such amendment shall be consistent with
the provisions of Paragraphs 20 and 21 hereof.
  27.  
Severability. The invalidity of any term or provision of this Agreement,
including any term or provision of Paragraphs 10, 11, 12, or 13 shall not
invalidate or otherwise affect any other term or provision of this Agreement.

 

Page 9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company and Executive have duly executed this Agreement
to be effective as of the day and year first above written.

              Interphase Corporation
 
       
 
  By:   /s/ Gregory B. Kalush
 
       
 
      Gregory B. Kalush
 
            Its: President and Chief Executive Officer
 
            Executive
 
            /s/ James W. Gragg           James W. Gragg

 

Page 10



--------------------------------------------------------------------------------



 



Exhibit A
(INTERPHASE LOGO) [c78860p7886000.jpg]
Job Description

     
Job Title: Vice President, Operations & Fulfillment
  Department: Manufacturing
Reports To: CEO
  FLSA Status: Exempt
Prepared By: D. Shute
  Approved By: CEO & HR
Prepared Date: 10/29/04
  Approved Date: 10/29/04

SUMMARY
Responsible for directing and controlling multiple manufacturing and operational
functions, including, Material Planning, Quality Assurance, Incoming Inspection,
Inventory Control, Surface Mount Board Assembly, Rework/touchup of assemblies,
Mechanical Assembly, Production Test, Final Inspection, and Shipping and
Receiving. Responsibility also includes the leadership of the Customer
Fulfillment, Documentation Control, Return Material (RMA), and Manufacturing and
Test Engineering Departments. Also chartered with ensuring the overall internal
and external customer experience at Interphase is as close to best-in-class as
possible in the areas for which this position is responsible.
ESSENTIAL DUTIES AND RESPONSIBILITIES include the following. Other duties may be
assigned. Management reserves the right to change these duties at any time.

1.  
Ensures Interphase manufactures an extremely high quality product to customer
and/or company specifications, and that the product is delivered on time and in
the manner in which the customer and/or company expects.
  2.  
Responsible for creating and maintaining a best-in-class manufacturing
organization consisting of quality people, processes, programs, and products.
  3.  
Responsible for ensuring the company satisfactorily maintains its ISO:9000 and
TL9000 quality certifications.
  4.  
Ensure effective communication, coordination, processes, and procedures between
all cross-functional areas in Operations & Fulfillment, particularly between
order management, contracts, configurations, production planning, and document
control.
  5.  
Sets the long-term vision and mission of the organization, identifying
short-term and long-term objectives, and developing strategies and tactics to
link those objectives to corporate goals. Conveys initiatives, goals and values
throughout the organization, and ensure management team does as well.
  6.  
Ensures key departmental metrics are established and performance to goals are
tracked and reported on.

 

 



--------------------------------------------------------------------------------



 



7.  
Responsible for participating in the company’s annual planning process,
including strategic decision making on future direction of company, developing
functional operational plan, establishing budgets, etc.
  8.  
Personally manages the Engineering Departments associated with manufacturing
including Manufacturing Engineering, Test Engineering and Component Engineering.
  9.  
Assists Production Planning with determination of manufacturing schedules,
capacity analysis and inventory requirements. Involves detailed management of
purchasing and inventory based on input from Executive Master Schedules, Sales
Outlooks, OEM forecasts and historical material requirements.
  10.  
Ensures adequate training of managers and other manufacturing employees in
related processes to accepted industry standards and applicable laws.
  11.  
Provides tactical initiatives and solutions to the manufacturing processes to
ensure the ability to manufacture the advanced technology of LAN, SAN and WAN
products.
  12.  
Maintains concise communications with the executive team to provide timely
status and important issues for their review and recommendations.
  13.  
Participates in contract reviews, customer audits, as well as ISO audits,
providing management responsibility representation and manufacturing process
review.
  14.  
Leads the investigation and resolution efforts whenever product issues are
determined to exist with a customer.

SUPERVISORY RESPONSIBILITIES
Manages several subordinate managers and staff including the Director of
Customer Fulfillment, Sr. Manager of Manufacturing, Manager of Quality
Assurance, and the Test Engineering team. Also, matrix manages the Manager of
Purchasing. Is responsible for the overall direction, coordination, and
evaluation of these units. Carries out supervisory responsibilities in
accordance with the organization’s policies and applicable laws.
Responsibilities include interviewing, hiring, and training employees; planning,
assigning, and directing work; appraising performance; rewarding and
disciplining employees; addressing complaints and resolving problems.
QUALIFICATIONS To perform this job successfully, an individual must be able to
perform each essential duty satisfactorily. The requirements listed below are
representative of the knowledge, skill, and/or ability required. Reasonable
accommodations may be made to enable individuals with disabilities to perform
the essential functions.
EDUCATION and/or EXPERIENCE
Bachelor’s degree or higher in engineering or business, or equivalent, with 15
or more years experience in the electronic manufacturing industry, or equivalent
combination of education and experience.

 

 



--------------------------------------------------------------------------------



 



OTHER SKILLS AND ABILITIES
Knowledge of general business and accounting practices related to budgets,
costing and inventory management. Excellent interpersonal skills (written and
verbal communication), ability to effectively lead teams of people toward common
goals even under difficult circumstances, and the ability to motivate others.
Strong negotiation and conflict resolution skills necessary. Ability to
effectively conduct presentations to the rest of the company, our customers, and
our Board of Directors. May be requested to participate in industry forums or
associations on behalf of the company.
OTHER QUALIFICATIONS
Very computer literate. Proficient with the Microsoft Suite of products to
create Excel spreadsheets and PowerPoint presentations, and well as do email and
Word documents. Must be able to conduct effective cost-benefit analyses on
capital expenditure requests, automation enhancements, department initiatives,
etc.
REASONING ABILITY
Must demonstrate the ability to analyze and solve problems related to people and
manufacturing processes.
PHYSICAL DEMANDS The physical demands described here are representative of those
that must be met by an employee to successfully perform the essential functions
of this job. Reasonable accommodations may be made to enable individuals with
disabilities to perform the essential functions.
While performing the duties of this job, the employee is regularly required to
talk or hear. The employee frequently is required to walk; sit; use hands to
finger, handle, or feel; and reach with hands and arms. The employee is
occasionally required to stand. The employee must occasionally lift and/or move
up to 25 pounds. Specific vision abilities required by this job include color
vision, close vision, and ability to adjust focus.
WORK ENVIRONMENT The work environment characteristics described here are
representative of those an employee encounters while performing the essential
functions of this job. Reasonable accommodations may be made to enable
individuals with disabilities to perform the essential functions.
This position does require occasional travel, both national and international.
Employee must possess, or be qualified to obtain, a valid passport.
The noise level in the work environment is usually moderate—manufacturing and
normal office environment.
Initials _____
_____
Exhibit A

 

 



--------------------------------------------------------------------------------



 



Exhibit B
Compensation
Base Salary. $6,730.77 per pay period ($175,000/year on an annual basis), of
which there are 26 in each calendar year, less deductions as may be required by
law or authorized by Executive.
Performance Bonus. Executive shall be eligible for an annual bonus for FY2008 in
an amount up to $45,000 under and subject to the terms and conditions of the
Company’s Executive Bonus Plan. During the term of this Agreement, Executive
shall be eligible for an annual bonus under the Company’s existing Executive
Bonus Plan as determined by the Compensation Committee of the Company’s Board of
Directors (the “Compensation Committee”) in its sole discretion (collectively,
“Annual Bonus”). It is generally anticipated that Executive’s Annual Bonus
target will be an amount not less than $30,000. The opportunity to earn an
Annual Bonus and the actual amount of the Annual Bonus will be determined in
accordance with criteria established by the Compensation Committee and based on
Executive’s achievement of specific corporate objectives, as determined by the
Compensation Committee. Executive must continue to be employed by the Company
through the payment date of any such Annual Bonus as a condition to receiving
the bonus.
Equity Awards. Pursuant to the provisions of this Agreement prior to its
amendment and restatement as set forth herein, the Company has, according to the
Company’s Long-Term Stock Incentive Plan, granted to Executive options to
purchase 10,000 shares of common stock of the Company. Executive’s right, title,
and interest to any stock options conferred under the Employment Agreement shall
be controlled and governed by terms and conditions of the Company’s Long-Term
Stock Incentive Plan. Executive shall be eligible to participate in equity
awards as determined by the Compensation Committee under the Company’s Long-Term
Stock Incentive Plan or other equity award plan maintained by the Company during
the term of this Agreement.
Severance Pay. Executive shall be eligible for 6 months of base salary, subject
to terms and conditions of this Agreement. Please refer to Paragraph 4 of this
Agreement, “Termination Without Cause or Nonrenewal.”
Vacation and Leave. Executive shall be entitled to four (4) weeks of vacation
per year, accrued monthly, and in accordance with the Company’s vacation policy
in effect from time to time, and six (6) sick days per year, and any other paid
leave benefits provided for in the Company’s Policy Guide.
Office Furnishings. The Company agrees to provide, and has already provided,
office space and furnishings to Executive commensurate with the Company’s decor
and culture.
Executive Benefit Plans. Executive shall be eligible to participate in any
profit sharing, retirement, medical benefit, or disability benefit plan
maintained by the Company from time to time during the term of this Agreement
for its similarly situated executives, if any, according to the terms and
conditions of those plans.
Initials:_____
_____
Exhibit B

 

 



--------------------------------------------------------------------------------



 



Exhibit C
Designated Cities — Per Paragraph 11a of Employment, Confidentiality,
and Non-Compete Agreement.
The Continental United States
Initials:_____
_____
Exhibit C

 

 